Montgomeby, J.
(dissenting). The testimony offered on behalf of the plaintiff tended to show that he was an *311apprentice in the molding room of the defendant, less than 18 years of age. He lost the sight of his eye by reason of molten iron being accidentally spilled by a co-employé upon the ground necessarily traversed in carrying it, which molten iron came in contact with water or very damp earth. The plaintiff offered testimony tending to show that the “ mash,” so called, over which the workmen were required to travel, had been sprinkled but a few moments before, and that the mash was damp or wet. There was also testimony tending to show that the' practice in other foundries was to sprinkle several hours before the molding was done, and that, when the iron came in contact with the dry earth, explosions were not likely to occur. The learned circuit judge directed a verdict for defendant, apparently upon the ground that the injury occurred to the plaintiff wholly through the fault of the fellow-servant, Zelinski.
In my opinion, the question of whether the defendant provided a safe place to work, and gave the requisite and proper instructions to this plaintiff, and properly cautioned him against the — to him — unknown danger, was a question for the jury. His testimony shows that he had no knowledge of the danger of an explosion from molten iron coming in contact with the damp earth or with water; ánd the case cannot be distinguished upon principle in this respect from Smith v. Car Works, 60 Mich. 501 (27 N. W. 662, 1 Am. St. Rep. 542). In that case the plaintiff’s intestate was an adult, and yet the court said, speaking through Mr. Justice Sherwood :
“I do not think the court can presume that the common laborer in a foundry or machine shop, such as this was, is possessed of the scientific knowledge necessary to enable him to comprehend and avoid any such danger as overtook Mr. Smith on that icy way, resulting in his death; and I think, before he was called upon to perform the hazardous undertaking by the foreman in charge, he should have been informed somewhat of its dangerous character. This, however, was not done, and there is no pretense that the death of Mr. Smith was not caused by *312tbe explosion which followed the contact of the molten iron with the water and ice covering the dangerous passage over which the same was required to be carried.”
The only possible difference between the two cases is a difference in the degree of danger. If it is true that the contact of molten iron with water or with damp earth will ■cause an explosion sufficient to result in such a serious injury as the loss of an eye, the duty of giving notice of such danger to an employe can hardly be avoided by noting the difference in degree between such a case and the Smith Case. This case was followed and recognized as authority in Ribich v. Smelting Co., 123 Mich. 401 (82 N. W. 279, 48 L. R. A. 649, 81 Am. St. Rep. 215). Unless these cases are to be overruled, it seems to me clear that there was a question for the jury in the present case.
Long, J., did not sit.